Appeal by the defendant from a judgment of the County Court, Putnam County (Braatz, J.), rendered February 21, 1996, convicting him of custodial interference in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issues raised by the defendant was forfeited by virtue of his plea of guilty (see, People v Levin, 57 NY2d 1008; People v Dunbar, 53 NY2d 868). Nor can the conditional nature of the instant plea of guilty, entered on *758December 20, 1995, serve to preserve these issues for appellate review (see, People v O’Brien, 84 AD2d 567, affd 56 NY2d 1009; People v Di Donato, 87 NY2d 992). Sullivan, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.